Decree affirmed. This is an appeal from a decree granting an annulment of the marriage of the libellant and the libellee contracted in Massachusetts on July 2, 1958. The libel alleges that the libellee had, at the time of the purported marriage, and continued to have at the time of this proceeding, a husband living in Italy. The libellee admitted and the trial judge found that the libellee had a husband living from whom she had not been divorced. The trial judge further found that the libellant upon learning of this fact immediately left the home where the libellee and he were living and took up a new residence. The purported marriage of the libellant and the libellee was a bigamous marriage and prohibited by law. G. L. (Ter. Ed.) c. 207, § 4. “Such a marriage is no marriage at all and is 'void without a decree of divorce or other legal process.’ ” Callow v. Thomas, 322 Mass. 550, 555. Testimony bearing on the issue of the libellant’s good faith and clean hands in the instant ease was properly excluded as being immaterial. The conversation which took place between the libellee and the libellant in the office of the libellee’s attorney was properly admitted since it did not constitute an agreement of compromise. Even if it had it could have been admitted as an admission of fact. Wagman v. Ziskind, 234 Mass. 509, 511. All the cases dealing with annulments cited by the libellee are distinguishable on the facts.